DETAILED ACTION
Notice of Pre-AIA  or AIA  status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Application
The amendments and remarks filed on 12/1/2021 are acknowledged.
	Claim 1 is amended. 
 	Claims 2, 4-7, 12, and 15-17 are cancelled.
 	Non-elected claims 19 and 20 drawn to the inventions of group II and III and remain withdrawn from the election from 10/20/17.  
 	Claims 1, 3, 8-11, 13-14, and 18 are included in the prosecution. 
	Any rejection or objection not reiterated in this action is withdrawn.

Specification
 	Examiner withdraws the objection to the title of the application in light of the amendment to the title.

Claim Objections
Claim 1 objected to because of the following informalities:  
In Claim 1, step (e) ends in a “,” which should be a “;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 8-11, 13-14, and 18 are again rejected under AIA  35 U.S.C. 112(a), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1, 3, 8-11, 13-14, and 18 are directed to a method of treating human immunodeficiency viral infection, comprising the steps of placing a subject under general anesthesia with a mixture of nitrous oxide and oxygen in 2:1 ratio, together with 1-3% sevoflurane, monitoring life functions, inducing paralysis, intubating the patient, injecting or giving by inhalation chemicals selected from ethanol, isopropyl alcohol, (isopropanol), methanol, and ethylene glycol, at a concentration of 10% (volume/volume) with a loading dose of 10 ml/kg slowly injected over 60 minutes; a continuous baseline infusion of 1 mL/kg/hour is started at the same time to maintain constant blood levels but other boluses of 10 ml/kg are injected until the target level of 400 mg/dl is achieved, monitoring blood levels of the chemicals, controlling toxicity, continuing infusion to destroy disease agents, and stopping the infusions to help subject 
Claims 1, 3, 8-11, 13-14, and 18 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably 
The claims are directed to a method of treating human immunodeficiency viral infection in subjects comprising the steps of placing a subject under general anesthesia with a mixture of nitrous oxide and oxygen in 2:1 ratio, together with 1-3% sevoflurane, monitoring life functions, inducing paralysis, intubating the patient, injecting or giving by inhalation chemicals selected from ethanol, isopropyl alcohol, (isopropanol), methanol, and ethylene glycol) at a concentration of 10% (volume/volume) with a loading dose of 10 ml/kg slowly injected over 60 minutes; a continuous baseline infusion of 1 mL/kg/hour is started at the same time to maintain constant blood levels but other boluses of 10 ml/kg are injected until the target level of 400 mg/dl is achieved, monitoring blood levels of the chemicals, controlling toxicity, continuing infusion to destroy disease agents, and stopping the infusions to help subject recover from general anesthesia. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue 
 	While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
 	(1) The nature of the invention and (2) the breadth of the claims:
The claims are directed to a method of treating human immunodeficiency viral infection in subjects comprising the steps of placing a subject under general anesthesia with a mixture of nitrous oxide and oxygen in 2:1 ratio, together with 1-3% sevoflurane, monitoring life functions, inducing paralysis, intubating the patient, injecting or giving by inhalation chemicals selected from ethanol, isopropyl alcohol, (isopropanol), methanol, and ethylene glycol) at a concentration of 10% (volume/volume) with a loading dose of 10 ml/kg slowly injected over 60 minutes; a continuous baseline infusion of 1 mL/kg/hour is started at the same time to maintain constant blood levels but other boluses of 10 ml/kg are injected until the target level of 400 mg/dl is achieved, monitoring blood levels of the chemicals, controlling toxicity, continuing infusion to destroy disease agents, and stopping the infusions to help subject recover from general anesthesia. 
Thus, the claims taken together with the specification imply that any subject can have human immunodeficiency viral infection treated by injecting or giving by inhalation chemicals selected from ethanol, isopropyl alcohol, (isopropanol), methanol, and 
 	(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	The state of the art is replete in terms of a method that places a subject under general anesthesia and administers active agents; however, claiming that human immunodeficiency viral infection can be treated by inhalation of chemicals with small-sized molecules selected from ethanol, isopropyl alcohol, methanol, and ethylene glycol is unpredictable. Especially since the specification gives an incomplete history of the 2 year gap between follow up and concludes treatment was because of the ethanol infusion without considering any other factors, thus the spec does not describe how one determines if deliberate treatment using the method as claimed can treat HIV to undetectable viral loads, etc. In the instant specification (0034] – [0035]), there is no mention of any of these being administered to the HIV positive patient. The applicant has 
 	While the instant claims do not explicitly recite that viral load needs to be undetectable, the claims are drawn to a method of treatment of HIV. One of ordinary skill in the art would reasonably expect that viral load would need to be reduced to have an effective HIV treatment method. One of ordinary skill in the art would reasonably would want the viral load to go down as a result of using the method of treatment of HIV. From the instant claims and the provided disclosure in the instant specification, there are no parameters provided for one of ordinary skill in the art to determine how much viral load has to go down or what level it must be at for the method to be considered an HIV treatment. The instant specification does not disclose how to determine treatment is provided, or how much the viral load needs to be reduced by in the treatment. There is no data provided in the specification or in the form of data in a filed declaration supporting the applicant's possession of the invention and reasonably supporting that the claimed method of treatment of HIV is enabled. In claim 1, step (e) only recites that a goal target level of administering 400 mg/dl of the treatment chemicals. Further, in claim 1, step (f) requires "monitoring the disease-killing ability, by monitoring directly or indirectly the blood levels of these chemicals and the vital functions" and step (h) requires continuing the infusion in sufficient time to destroy the disease agent(s) wherever they are found in the body; however, again there is no guidance from the specification regarding how one of ordinary skill in the art would reasonably expect success in treating HIV with the claimed method.

 	It is unpredictable to one of ordinary skill in the art to know what specific alcohol, in what amount, and for what duration is needed to treat human immunodeficiency viral infection when there is no possession or parameters to do so.   
 	 (5) The relative skill of those in the art:
One of skill in the art would typically have a graduate degree in the field of endeavor such as M.D. or a PhD. MPEP 2141.03 states (in part), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. At 1396, 82 USPQ2d at 1396. The "hypothetical person having ordinary skill in the art' to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).

 There is nothing in the specification that would indicate repeat success that any subject can be put under general anesthesia and that human immunodeficiency viral infection can be treated by injecting or giving by inhalation chemicals with small-sized molecules selected from ethanol, isopropyl alcohol, methanol, and ethylene glycol in the claimed dosing regimen, but guidance is lacking as to what amount of which alcohol and for what duration to use. The specification only provides one anecdotal example of an apparent accidental treatment of HIV in a patient that was admitted to the emergency room with in a coma due to high ethanol blood level from drinking alcohol, and 2 years later had undetectable viral levels without taking antiretroviral medications. However, the spec gives an incomplete history of the 2 year gap between follow up and concludes treatment was because of the ethanol infusion without considering any other factors, thus the spec does not describe how one determines if deliberate treatment using the method as claimed can treat HIV to undetectable viral loads, etc. In the instant specification (0034] – [0035]), there is no mention of any of these being administered to the HIV positive patient. The applicant has literal support for use of the mixture of nitrous oxide and oxygen in a 2:1 ratio, together with 1-3% sevoflurane in [0022]; however, the disclosure does not provide any evidence that this was actually administered to a patient.  The scope of claim 1 reasonably encompasses such a broad spectrum of undefined amounts and duration of treatment of the listed alcohols that it is unreasonable to believe, on its face, that it is possible treat human immunodeficiency viral infection, in the absence of objective data demonstrating in vitro data of treatment success using the listed alcohols, in the claimed 
 	(8) The quantity of experimentation necessary:
	A burdensome amount of research would be required by one of ordinary skill in the art to determine what is a “sufficient time” for “continuing the infusion in sufficient time to destroy the disease agent(s)” that it is unreasonable to believe, on its face, that it is possible treat human immunodeficiency viral infection, when there is no possession or parameters to do so. One of ordinary skill in the art would have to conduct a myriad number of experiments comprising guessing which optimal combination can successfully be used to treat human immunodeficiency viral infection. Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to bridge this gap. The amount of experimentation is HUGE, the guidance is lacking, the correlation of any measurements are lacking, etc.
 	Given the complete lack of direction in applicant's instant disclosure, the amount of experimentation required to realize the full scope of claims 1, 3, 8-11, 13-14, and 18 is clearly undue. Applicants have not described how one would know which alcohols should be administered in the claimed dosing regimen that is required for the treatment of human immunodeficiency viral infection, in such full, clear, concise, and exact terms as to enable any person skilled in the art to do so.

Response to Amendments/Arguments/Affidavit
 	Applicant amended claim 1 from “A method of treating human immunodeficiency virus” to read as “A method of treating human immunodeficiency viral infection”.
 	Examiner withdraws the objection to claim 1 in light of the amendment of the phrase “human immunodeficiency virus”.
 	Applicant’s arguments (pages 8-10, filed 12/1/2021) regarding the rejection of claims 1, 3, 8-11, 13-14, and 18 under 35 U.S.C. 112 have been fully considered but are not persuasive because the applicant still has not reasonably conveyed possession of the claimed invention through the claims as written and still has not reasonably provided enablement for the claimed invention.
 	Examiner has fully considered the Declaration under 37 CFR 1.132 filed on 12/1/2021 by Chariza Parsons Lopez. 
 	However, as admitted by Chariza Parsons Lopez Board-Certified Family Nurse Practitioner on page 1 of the declaration, the declaration is a professional opinion. There is no data, evidence, or anecdotal examples provided in the declaration that could be persuasive in providing guidance and support demonstrating that applicant was in possession of the invention or provide enablement for the full scope of the method of treating human immunodeficiency viral infection as claimed. 
 	In paragraph [0034] of the instant specification, applicant admits (regarding the claimed method of treating human immunodeficiency viral infection) “even though it was tested unintentionally” “his history was unknown” “they treated the patient with ethanol infusion, trying to decrease the level slowly over days”, and in paragraph [0035] “after 
 	The instant specification affirms that there was no intentional treatment of the HIV infection with the method as claimed, because it was only after a 2 year period of no follow up, during which anything could have happened, that the blood levels indicated that the HIV viral load was undetectable. Examiner maintains that without further data, evidence, or anecdotal examples provided to show that the claimed method can be duplicated, the arguments are not persuasive in providing guidance and support demonstrating that applicant was in possession of the invention or provide enablement for the full scope of the method of treating human immunodeficiency viral infection as claimed. 
 	The instant specification discloses only one patient, and in that example, it was apparently an accidental treatment.
 	The claims are still not enabled because the claims as written that are drawn towards a method of treating of human immunodeficiency viral infection, could have been the result of something other than this claimed method as there was no repeated results of success, and no explanation of HOW this method works to treat human immunodeficiency viral infection; thus applicants' written description of the claimed invention is insufficient to show that the Applicants were in possession of the full scope of the claimed invention. 
	While the instant claims do not explicitly recite that viral load needs to be undetectable, the claims are drawn to a method of treatment of human immunodeficiency viral infection. One of ordinary skill in the art would reasonably expect 
 	From the instant claims and the provided disclosure in the instant specification, there are no parameters provided for one of ordinary skill in the art to determine how much viral load has to go down or what level it must be at for the method to be considered a human immunodeficiency viral infection treatment.
 	The instant specification does not disclose how to determine treatment is provided, or how much the viral load needs to be reduced by in the treatment. There is no data provided in the specification or in the form of data in a filed declaration supporting the applicant's possession of the invention and reasonably supporting that the claimed method of treatment of human immunodeficiency viral infection is enabled.
 	In claim 1, step (e) only recites that a goal target level of administering 400 mg/dl of the treatment chemicals. Further, in claim 1, step (f) requires "monitoring the disease-killing ability, by monitoring directly or indirectly the blood levels of these chemicals and the vital functions" and step (h) requires continuing the infusion in sufficient time to destroy the disease agent(s) wherever they are found in the body; however, again there is no guidance from the specification regarding how one of ordinary skill in the art would reasonably expect success in treating human immunodeficiency viral infection with the claimed method. 
 	As evidence by HIV.gov, "All persons with HIV should be informed that maintaining a plasma HIV RNA (viral load) of <200 copies/mL, including any measurable value below this threshold value, with antiretroviral therapy (ART) prevents 
 	The instant specification does not present data or discussion about any HIV viral load levels or any reduction of the viral levels, or any reduction of viral load below 200 copies/ml, which is considered undetectable and untransmittable.
 	Therefore the 112 rejections of 6/1/2021 have been updated and are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615